Arguments raised for the first time on appeal are waived
                              Magnusson, the Wheelers, and Churchill County raise for the
                 first time on appeal the argument that the United States lacked a
                 conveyable rights-of-way interest in the E-Line canal roads. They also
                 raise for the first time on appeal the argument that the United States
                 impermissibly altered the easement over the E-Line canal roads. Thus,
                 these arguments are deemed to have been waived and cannot provide a
                 basis to reverse the district court's grant of summary judgment.      See Old
                 Aztec Mine, Inc. v. Brown,    97 Nev. 49, 52, 623 P.2d 981, 983 (1981) ("A
                 point not urged in the trial court, unless it goes to the jurisdiction of that
                 court, is deemed to have been waived and will not be considered on
                 appeal.").
                 The district court did not err in granting summary judgment
                              Summary judgment is proper if the "pleadings and other
                 evidence on file demonstrate that no genuine issue [of] material fact
                 [exists] and that the moving party is entitled to a judgment as a matter of
                 law."   Wood, 121 Nev. at 729, 121 P.3d at 1029 (internal quotations
                 omitted). "Contract interpretation strives to discern and give effect to the
                 parties' intended meaning."     Galardi v. Naples Polaris, LLC, 129 Nev.
                 Adv. Op. No. 33, 301 P.3d 364, 367 (2013). "[W]e construe unambiguous
                 contracts . .. according to their plain language."    Sheehan & Sheehan v.
                 Nelson Malley & Co., 121 Nev. 481, 487-88, 117 P.3d 219, 223-24 (2005).
                              Magnusson, the Wheelers, and Churchill County argue that
                 the district court erred in finding that a 1991 agreement transferring land
                 and land interests from the United States to Churchill County included
                 easements over the E-Line canal roads. However, as the complete written
                 agreement between the United States and Churchill County is not

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                  included in the appellate record, we must presume that the missing
                  portions of this document support the district court's decision and do not
                  establish a genuine issue of material fact.     See Cuzze v. Univ. & Cmty.
                  Coll. Sys. of Nev., 123 Nev. 598, 603, 172 P.3d 131, 135 (2007) ("When an
                  appellant fails to include necessary documentation in the record, we
                  necessarily presume that the missing portion supports the district court's
                  decision."). Here, the plain language of the portions of the agreement
                  between the United States and Churchill County that are included in the
                  record do not create a genuine issue of material fact. The recital of the
                  agreement states that m[p]roject rights-of-war are "land and land rights"
                  that the United States has acquired through its construction of the
                  Newlands Project, of which the E-Line canal roads are a part. The
                  agreement then states that
                              [t]he United States hereby grants, conveys, and
                              consents to the County for the use as County
                              rights-of-way the Project rights-of-way shown on
                              the drawing attached hereto, made a part hereof
                              and marked Exhibit "A."
                  (Footnote added.) The parties do not dispute that the drawing attached to
                  the agreement contains the E-Line canal road easements or that
                  easements are a form of land rights. See Boyd v. McDonald, 81 Nev. 642,
                  647, 408 P.2d 717, 720 (1965) ("An easement is a right, distinct from
                  ownership, to use in some way the land of another." (internal quotations
                  omitted)). Therefore, by its express terms, the agreement transfers the E-




                        lAs this portion of the agreement is also not included in the
                  appellate record, we rely on the district court's quotation of portions of the
                  agreement in its decision.

SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    OD
                Line canal road easements from the United States to Churchill County for
                use as county rights-of-way.
                            Thus, the district court did not err in finding that Magnusson,
                the Wheelers, and Churchill County failed to identify a genuine issue of
                material fact. We therefore
                            ORDER the judgment of the district court AFFIRMED.




                                                                                  J.



                                                                                  J.
                                                   Gibbons


                                                         Pie                      J.
                                                   Pickering



                cc: Chief Judge, The Tenth Judicial District
                     Hon. Charles M. McGee, Senior Judge
                     Carolyn Worrell, Settlement Judge
                     Churchill County District Attorney/Fallon
                     Law Offices of Michael B. Springer
                     David Kalo Neidert
                     Martin G. Crowley
                     Churchill County Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A